Citation Nr: 0113147	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
shoulder (minor) peritendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1967 to 
July 1969 and from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertain part, continued a 
20 percent rating for the veteran's left shoulder disability. 

A review of the claims file shows that the RO received a 
submission from the veteran in February that attached 
findings from a cervical spine magnetic resonance imaging 
(MRI) study.  The Board, as the RO did, construes this 
submission as a claim for entitlement to service connection 
for a cervical spine disorder.  Since this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's left shoulder disability is characterized by 
severe acromioclavicular arthritis, frozen shoulder, 
abduction and extension restricted to 80 degrees, the absence 
of full internal rotation, tenderness and swelling at the 
acromioclavicular, (AC) joint, and subjective complaints of 
pain.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for left 
shoulder (minor) peritendinitis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran essentially contends that a 20 percent rating for 
his arthritic left shoulder disability does not accurately 
reflect the severity of his disability.  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the VCAA.  The Board does 
not know of any additional relevant evidence, which is 
available.  The Board also finds that requirements regarding 
notice, which must be provided to the veteran pursuant to the 
VCAA, have been satisfied by the November 1999 statement of 
the case provided to the veteran by the RO.  The May 1998 MRI 
and October 1998 VA examination report, which evaluated the 
status of the veteran's left shoulder disability, are 
adequate for rating purposes and a remand is not warranted.

In a September 1993 rating decision, the veteran was granted 
service connection for a left shoulder disability, 
characterized as peritendinitis of the left (minor) shoulder, 
and assigned a 10 percent disability rating, effective from 
March 1993.  In an April 1996 rating decision, the veteran's 
disability rating was increased to 20 percent.  This 20 
percent disability rating has remained unchanged.

VA outpatient treatment reports from July 1997 to August 1998 
show complaints of and treatment for shoulder pain.  A July 
1997 records shows that the veteran reported left shoulder 
pain with limitation of motion for about two weeks and a poor 
response to non-steroidal anti-inflammatory drugs (NSAIDs).  
With extension there was left shoulder pain in the bursa of 
the ligaments with limitation of motion on abduction and 
adduction.  The assessment was left shoulder bursitis and 
degenerative joint disease.  In early August 1997, the 
veteran continued to complain of pain and limitation of 
motion, indicating that the steroid injections only gave him 
partial relief.  On examination, with extension there was 
left shoulder pain in the bursa of the ligaments with 
limitation of motion on abduction and adduction with 
posterior and anterior motion secondary to pain.  The 
assessment was left shoulder bursitis with calcific 
tendonitis.  Later in August and September 1997, the record 
shows the left shoulder with no effusion or synovitis but 
with decreased range of motion in all planes associated to 
pain.  The assessment was calcified peritendinitis.  A late 
September 1997 records again shows the left shoulder with no 
effusion or synovitis but with adequate range of motion 
although associated with mild pain.  The veteran was seen 
again in March 1998 with very limited range of motion 
associated with left shoulder pain.  The assessment was 
chronic shoulder pain with questionable adhesive capsulitis.  
In April 1998, forward flexion was to 110 degrees; abduction 
was to 90 degrees; internal rotation was to 18 degrees; and 
external rotation was to 30 degrees.  The veteran was seen in 
the arthritis clinic and noted to have a decreased range of 
motion with abduction to 90 degrees.  Pain existed over the 
AC joint.  No deformities or crepitus were noted.  The 
assessment remained calcified peritendinitis.  On examination 
in early May 1998, the veteran's abduction with pain was to 
90 degrees only.  The assessment was rule out nerve 
entrapment as a cause.  A May 1998 MRI revealed 
osteoarthritis and moderate marked degenerative change 
involving the left AC joint with prominent anterior 
osteophytic spurring and moderate joint effusion.  Later in 
May 1998, the veteran was unable to raise his left shoulder, 
but there was no swelling, effusion or synovitis noted at the 
AC joint.  The assessment changed to calcified tendinitis 
with osteoarthritis.  A June 1998 record revealed limited 
range of motion for the left shoulder and minimal swelling of 
the left medial hand.  The diagnosis was degenerative joint 
disease of the AC joint with effusion after arthritis 
service.  The examiner added no significant improvement with 
physical therapy (PT).  A July 1998 follow-up for calcific 
tendinitis of the left shoulder notes that the veteran had 
been receiving steroid injections but relief was very 
transient and had been given a transcutaneous electrical 
nerve stimulation (TENS) unit, which was the only thing that 
relieved the pain.  On examination, a decrease in internal 
rotation of the left shoulder was noted and the veteran 
indicated that he did not want any more shoulder injections.

At an October 1998 VA examination, the veteran reported that 
he has had pain ever since he fell on his left shoulder in 
1984; that he was treated at the VA Medical Center (VAMC) 
with injections, NSAIDs and PT; and that he was then using a 
TENS unit.  He complained of pain and decreased range of 
motion with a lot of pain at night.  On examination, the AC 
joint was tender and swollen, but there was no soft tissue 
tenderness.  His abduction and extension were restricted to 
80 degrees and he lacked full internal rotation.  The 
diagnosis was severe acromioclavicular arthritis and 
secondary frozen shoulders.

In a January 2000 letter, the veteran, as noted above, 
indicated that he continued to have severe shoulder pain 
nightly and that he was followed and treated at the VAMC, 
with NSAIDs, steroid injections and PT treatments, none of 
which have helped, adding that his treatment has resulted in 
gastritis, created chronic back pain and depression, and 
interfered with his job performance.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran has urged special consideration for arthritis and 
pain.  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
As such, the veteran's left shoulder disability has been 
rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2000). Diagnostic Code 5201 provides that a 20 
percent rating is warranted if range of motion is limited to 
shoulder level (20 percent for major or minor joint); a 20 
percent rating is warranted for limitation of motion of the 
minor arm when range of motion is restricted to midway 
between the side and shoulder level; and a 30 percent rating 
requires that range of motion be restricted to 25 degrees 
from the side.  

Other potentially applicable diagnostic codes possessing 
ratings greater than 20 percent for the minor joint are 
Diagnostic Code 5200 for ankylosis of scapulohumeral 
articulation; and Diagnostic Code 5202 for other impairment 
of the humerus.  Diagnostic Code 5202, pertaining to other 
impairment of the humerus, provides that a 40 percent rating 
is warranted for fibrous union of the humerus.  Evaluations 
in excess of 40 percent require nonunion of the humerus 
(false flail joint) or loss of the head of the humerus (flail 
shoulder). 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2000).  

As noted above, the veteran's disability is rated at 20 
percent, the maximum rating available under Diagnostic Code 
5203 pertaining to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2000).  Therefore, the 
veteran's disability must be rated under a different 
diagnostic code in order to be assigned a higher evaluation.  
With respect to Diagnostic Code 5202, there is no medical 
evidence of fibrous union of the humerus, non-union or other 
indicia of more significant impairment.  Likewise, Diagnostic 
Code 5200 is inapplicable because there is no evidence of 
ankylosis of the scapulohumeral articulation, although the 
Board observes that the veteran has been shown to have frozen 
shoulders.  Since the veteran has arthritis, the most 
appropriate diagnostic code would be Diagnostic Code 5201.

On examination in October 1998, the AC joint was tender and 
swollen, but there was no soft tissue tenderness.  His 
abduction and extension were restricted to 80 degrees and he 
lacked full internal rotation.  The diagnosis was severe 
acromioclavicular arthritis and secondary frozen shoulders.  
The Board notes that range of motion to 80 degrees is just 
below shoulder level with 90 degrees being shoulder level and 
would normally warrant no more than a 20 percent rating under 
Diagnostic Code 5201.  38 C.F.R. § 4.71, Plate I.  However, 
the Board observes that the veteran has complained of nightly 
shoulder pain and that his left shoulder disability 
interferes with his job performance.  Moreover, VA medical 
records and reports indicate the lack of internal rotation 
and the diagnosis of frozen shoulders.  Applying the 
regulatory provisions regarding additional functional loss 
due to pain as outlined in 38 C.F.R. §§ 4.40 and 4.45 and 
resolving the benefit of a doubt in the veteran's favor, the 
Board believes that the veteran's left shoulder range of 
motion is effectively limited to 25 percent from the side and 
no more so as to warrant the next higher rating of 30 percent 
under Diagnostic Code 5201.  38 C.F.R. §§ 3.102, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-57 (1995).  Accordingly, the 
assignment of a 30 percent rating, the maximum evaluation 
allowed for a minor arm under Diagnostic Code 5201, is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that any of the veteran's service-connected 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment beyond that 
accounted for by the assigned rating.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent rating for left shoulder (minor) 
peritendinitis is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

